DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 9 March 2021 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 9 March 2021 containing remarks.
Claims 1-20 are pending.
The previous rejections under 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 4,011,153) in view of Vernon (US 4,345,989).
With respect to claims 1-7, 9, and 11-19, Fu discloses a process for the liquefaction and desulfurization of a solid carbonaceous feed (see Fu, Abstract) comprising: (a) mixing an alkali metal catalyst with a carrier fluid to produce a catalyst dispersion (see Fu, column 2, lines 36-38; and column 3, lines 9-11); and (b) reacting solid carbonaceous particles with the catalyst dispersion to produce fluid hydrocarbons (see Fu, column 1, lines 56-68; 
Fu does not explicitly disclose wherein the carbonaceous solids may be petroleum coke.  However, Fu discloses wherein the carbonaceous solids may be coal and other non-coal substances such as distillation residuals (see Fu, column 2, lines 9-13).  In this regard, it is already known to use a process such as that disclosed by Fu for processing non-coal feeds such as coke, charcoal, activated carbon, etc. (see Vernon, column 4, lines 32-35).  Thus, the person having ordinary skill in the art would readily recognize the suitability of Fu’s process for processing non-coal carbonaceous solids such as petroleum coke.  Moreover, the person having ordinary skill in the art would have been motivated to modify the process of Fu to accommodate non-coal carbonaceous solids such as 
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Fu as described above because Fu already notes the possibility for processing non-coal feeds such as distillation residuals.
With respect to claim 8, inasmuch as the person having ordinary skill in the art would readily recognize that room temperature is about 25°C, and Fu’s reaction temperature is 375°C (see Fu, column 3, lines 15-16), then the person having ordinary skill in the art would be motivated to supply the alkali metal catalyst at an intermediate (e.g., preheated) temperature at some point between 25°C and 375°C, e.g., 100°C.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 4,011,153) in view of Vernon (US 4,345,989) and Rosenthal (US 4,379,744).
With respect to claims 10 and 20, see discussion supra at paragraph 9.  Rosenthal acknowledges that tin is a well known coal dissolution catalyst (see Rosenthal, column 4, lines 27-29).  In this regard, the combination of known prior are elements (e.g., alkali metals, tin) known to be useful for the same purpose (i.e. the dissolution of carbonaceous substances) supports a finding of prima facie obviousness.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Response to Arguments
Applicant’s arguments filed 9 March 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Vernon teaches two processes, the conversion of a solid carbonaceous feed stock to liquid hydrocarbons and the preparation of a carbon-alkali metal catalyst, each process having a distinct category of carbonaceous solid feedstock.

II.	The skilled person would have absolutely no motivation to select a carbonaceous solid taught as a feedstock for preparing a carbon-alkali metal catalyst and employ it as a feedstock for conversion into liquid hydrocarbons.

III.	With regard to Examiner’s contention that Vernon broadly teaches the use of “other solid carbonaceous materials” as feed materials, such a gross generalization amounts to no teaching at all.

With respect to Applicant’s first, second, and third arguments, Fu’s teaching of “petroleum distillation residuals” (see Fu, column 2, line 13) is entirely consistent with “petroleum coke particles” as a feedstock material.  The person having ordinary skill in the art would have no difficulty understanding what is meant by “[i]n lieu of coal, other solid carbonaceous materials may be introduced into the slurry preparation zone” of Vernon (see Vernon, column 3, lines 48-50) and it is not disputed that “petroleum coke particles” are, in fact, “solid carbonaceous materials.”  The person of ordinary skill is a person of ordinary creativity, not an automaton.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Thus, Fu clearly contemplates the use of “solid carbonaceous materials” as feed other than the specifically recited bituminous coal, subbituminous coal, lignite, brown coal, organic wastes, oil shale, and liquefaction bottoms.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771